 In the Matter of TIDE WATERASSOCIATEDOIL COMPANYandAssoci-ATED LICENSEDOFFICERS ASSNIn the Matter of TIDE) WATER ASSOCIATED OIL COMPANYandSEA-FARERSINTERNATIONAL UNION OF NORTH AMERICA-PACIFIC DISTRICT,ENGINE DEPARTMENTIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYand SEA-FARERSINTERNATIONAL UNION OF NORTH AMERICA-PACIFIC DISTRICT,STEWARDS'DEPARTMENTIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandSAILORS'UNION OF THE PACIFICIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandNA-TIONAL MARINEENGINEERS'BENEFICIAL ASSOCIATIONIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandNATIONALMARITIMEUNION OF AMERICACases Nos. R-3313 to R-3318,inclusive.Decided January27, 1942Jurisdiction:petroleum producing, refining, and marketing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit ; refusal to accord union recognition until certi-fied by the Board; no question concerning representation found to exist re-garding unlicensed employees in the deck department of the Company's ocean-going tankers, which Board previously found to be an appropriate unit, whereunion who claims as appropriate a unit composed of deck, engine, and stewards'departments, makes no showing, that it represents a substantial number ofemployees in the previously determined unit ; election necessary.Unit Appropriate for Collective Bargaining:separate units comprising: (1)licensed deck officers on the Company's oceangoing tankers, including mastersand mates; (2) licensed engineers on the Company's oceangoing tankers; (3)licensed radio operators on the Company's oceangoing tankers ; (4) licensedengineers on the Company's bay vessels at San Francisco, California-singleor separate units comprising: (1) unlicensed employees in the engine depart-ments on the Company's oceangoing tankers; (2) unlicensed employees in thestewards' departments on the Company's oceangoing tankers; results of elec-tions to determine; single or separate units comprising: (1) unlicensed em-ployees in the deck departments on the Company's bay vessels at San Francisco,California ; results of elections to determine.Employees on the bay vessels of the Company and those on its oceango-ing tankers not included in the same units where the Company has alwaysbargained separately with employees in the two groups, and in view of thefact that there is a marked difference in the working and living conditionsand the skills required of employees on the two types of vessels.38 N. L. R. B., No. 120.582 TIDE WATER ASSOCIATED OIL COMPANY583Licensed deck,engine, and radio officers not combined in the same unitswhere they have each been represented in separate units,among steamshipcompanies generally,and in view of the fact that each group has differentqualifications,duties, and responsibilities.Masters included in a unit of all licensed deck officers, notwithstandingthe contention of one of the unions involved that they are representatives ofthe owner,where the unit is composed entirely of supervisory employeeswith comparable skills, qualifications,duties, authority and responsibilities.Mr. John Paul Jennings,for the Board.Mr.W. F. KiessigandMr. Daniel W. Hone,of San Francisco,Calif., for the Company.Mr. F. W. Rosvally,of Oakland,Calif.,for theA. L. O. A.Mr. I. B. PadwayandMr.Harry Lundberg,of San Francisco,Calif.,andMr. Joseph A. PadwayandMr. Robert A. Wilson,ofWashington,D. C., for the S. I. U. and S. U. P.Mr. Roland C. DavisandMr. Daniel Feins,of San Francisco,Calif.,for the M. E. B. A.Mr. Benjamin Dreyfus,of San Francisco,Calif., andMr. WilliamL. StandardandMr.Edward J. Malament,of New York City,for theN. M. U.Mr. Benjamin Dreyfus,of San Francisco,Calif., for the I. B. U.Mr. I. B.Padway,of San Francisco,Calif.,Messrs. Joseph A. Pad-wayandRobert A. Wilson,ofWashington,D. C., andMr. H. Martin,of New York City,for the M. M. P.Mr. I. B. Padway,of San Francisco,Calif.,Messrs.Joseph A. Pad-wayandRobert A. Wilson,ofWashington,D. C., andMr. HenrySilverman,of NewYork City,for the C. T. U.Mr. Edward Q. CroftandMr. George F. B. King,of San Francisco,Calif.,for the A. C. A.Mr. Joseph A. Wickes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn May 28 and October 7, 1941, respectively, Associated LicensedOfficers Ass'n' unaffiliated, herein called the A. L. O. A., filed withthe Regional Director for the Twentieth Region (San Francisco,California) a petition and an amended petition alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of Tide Water Associated Oil Company, San Francisco,California, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called the 584DECT,&ONISOF NATIONALLABOR RELATIONS BOARDAct.On July 14, 1941, Seafarers International Union of NorthAmerica-Pacific District, Engine Department, affiliated with theAmerican Federation of Labor, herein called the S. I. U. Engine De-partment, Seafarers International Union of North America-PacificDistrict, Stewards' Department, affiliated with the American Federa-tion of Labor, herein called the S. I. U. Stewards' Department, andSailors' Union of the Pacific, affiliated with the Seafarers InternationalUnion of North America, herein called the S. U. P., filed similar peti-tionswith the Regional Director.On October 30, 1941, NationalMaritime Union of America, affiliated with the Congress of IndustrialOrganizations, herein called the N. M. U., and on November 3, 1941,National Marine Engineers' Beneficial Association, affiliated with theCongress of Industrial Organizations, herein called the M. E. B. A.,filed similar petitions with the Regional Director.On September 30,October 21, and November 4, 19411 the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered investigations andauthorized the Regional Director to conduct them and to provide forappropriate hearings upon due notice, and, acting pursuant to ArticleII, Section 36 (b), and Article III, Section 10 (c) (2), of the said Rulesand Regulations, ordered that the six cases and four other cases beconsolidated .1On October 25 and November 4, 1941, the Regional Director issuednotices of a consolidated hearing in these cases, copies of which wereduly served upon the Company, the A. L. O. A., the S. I. U. EngineDepartment, the S. I. U. Stewards' Department, the S. U. P., theM. E. B. A., and the N. M. U. Copies were also served upon InlandBoatmen's Union of the Pacific, San Francisco Division, affiliatedwith the Congress of Industrial Organizations, herein called theI.B. U., National Organization Masters, Mates and Pilots of America,West Coast Local 90, affiliated with the American Federation of Labor,herein called the M. M. P., Marine Division, Commercial Telegra-phers Union, affiliated with the American Federation of Labor, hereincalled the C. T. U., and American Communications Association, Ma-rineDivision, affiliated with the Congress of Industrial Organiza-tions, herein called the A. C. A., all of which are labor organizations1The four caseswhich wereconsolidated with the cases described above are:Matter ofTideWater Associated Oil CompanyandNational Maritime Union of America,Case NoXX-C-1033;Matter of Tide WaterAssociatedOil Company(AssociatedDivision)and Na-tional Organization Masters,Mates and Pilots of America,West Coast Local90, CaseNo. XX-C-1034 ;Matter of Tide Water Associated Oil CompanyandInland Boatmen'sunion of the Pacific, San Francisco Division,Case No XX-C-1035, andMatter of TideWater Associated Oil CompanyandMarine Engineers' Beneficial Association, Pacific Coa.+tDivision,Case No. XX-C-1036. All these cases had been Instituted by charges filed withthe Regional Director for the Twentieth Region prior to the dates of the orders of con-solidation.A stipulation for the settlement of these four cases was subsequently enteredinto,as hereinafter more fully appears TIDE WATER ASSOCIATED OIL COMPANY585claiming to represent employees directly affected by the investigations.Pursuant to notice, a hearing was held in the consolidated cases onNovember 6, 7, 10, 12, 13, 17, 18, 19, and 21, 1941, at San Francisco,California, before C. W. Whittemore, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company, the A. L. O. A.,the S. I. U. Engine Department, the S. I. U. Stewards' Department,the S. U. P., the M. E. B. A., the N. M. U., the I. B. U., the M. M. P.,the C. T. U., and the A. C. A. were represented by counsel or dulyauthorized representatives, and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issue was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On December 8, 1941, briefs were filed by the Company and theA. L. O. A., and on December 15, 1941, briefs were filed by the N. M. U.,the I. B. U., and the M. E. B. A., and a joint brief was filed by theS. I. U., the S. U. P., the M. M. P., and the C. T. U., all of which theBoard has duly considered.Pursuant to notice, a hearing for thepurpose of oral argument was held before the Board on December18,1941, at Washington, D. C.The S. I. U., the S. U. P., the M. M. P.,the C. T. U., and the N. M. U. were represented and presented argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTideWater Associated Oil Company is a Delaware corporation,authorized to do and doing business in California, with an office andplace of business in San Francisco, California.The Company is en-gaged in producing, refining, transporting, and marketing petroleumand petroleum products, and conducts its business through three divi-sions: (1) The Tide Water or Eastern Division, operating in theEastern section of the United States; (2) the Mid-Continent Division,operating in the Middle and Gulf sections of the United States; and(3) the Associated or Western Division, operating in the Western sec-tion of the United States, including the Pacific Coast and the Stateof California.The division of the Company which is involved inthis proceeding is theoAssociated or Western Division, and the shipswhich are involved are the oceangoing tankers of the Company whichoperate out of Pacific Coast ports and its bay vessels which operatein San Francisco Bay.The oceangoing tankers are used for the transportation of petro-leum and petroleum products from the State of California to ports 586DEICISTONS OF NATIONAL LABOR RELATIONS BOARDand places in the States of Oregon and Washington, to the HawaiianIslands, the Philippine Islands, and foreign ports.The Companymaintains distribution facilities in the ports of San Pedro, California,San Francisco, California, Seattle,Washington, Portland, Oregon,and various other ports, and maintains sales agencies and consignmentdistributors in various cities in the States of California, Oregon, andWashington, and consignment distributors in the State of Arizona.During the year 1940 the Company transported in excess of 47,000,000barrels of its petroleum products, of which approximately 20,000,000barrels were transported by its tankers referred to above.Approxi-mately 5,000,000 barrels of the petroleum products carried by thesetankers were transported from California to points outside California.The Company's operations from January 1, 1941, to the date of thehearing were substantially the same as were its operations during1940.The Company admits that it is engaged in commerce withinthe meaning of the Act.We find that the Company is engaged in trade, traffic, transporta-tion, and commerce among the several States and that its employeesare directly engaged in such trade, traffic, transportation, andcommerce.II. THEORGANIZATIONS INVOLVEDAssociated Licensed Officers Ass'n is an unaffiliated labor organiza-tion, admitting to membership employees of the Company.National Organization Masters, Mates and Pilots of America, WestCoast Local 90, is a labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of the,Company.National Marine Engineers' Beneficial Association is a labor organi-zation affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.Marine Division, Commercial Telegraphers Union, is a labor organi-zation, affiliated with the American Federation of Labor, admittingto membership employees of the Company.American Communications Association, Marine Division, is a labororganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Seafarers International Union of North America-Pacific Districtis a labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Company. It hasan Engine Department and a Stewards' Department.Sailors' Union of the Pacific is a labor organization, affiliated withthe Seafarers International Union of North America, admitting tomembership employees of the Company. TIDE WATER ASSOCIATED OIL COMPANY587National Maritime Union of America is a labor organization, affili-ated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Inland Boatmen's Union of the Pacific, San Francisco Division, isa labor organization, affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.M. THE QUESTIONS CONCERNING REPRESENTATIONThe A. L. O. A., the S. I. U. Engine Department, the S. I. U. Stew-ards' Department, the S. U. P., the M. E. B. A., and the N. M. U. eachseparately requested the Company to bargain with it as the exclusiverepresentative of the Company's employees in the unit claimed asappropriate by such union; but the Company has refused to bargainwith any of these unions as the exclusive representative of the Com-pany's employees in the unit claimed by such union as appropriate,unless and until that union has been certified by the Board.Statements of the Regional Director, introduced into evidence atthe hearing, show that the A. L. O. A., the M. M. P., the M. E. B. A.,the A.'C. A., the C. T. U., the S. U. P., the S. I. U. Engine Department,the S. I. U. Stewards' Department, and the I. B. U. represent substan-tial numbers of employees in the respective units alleged by them asappropriate.'On January 17, 1941, the Board issued a Decision and Directionof Election," in which the Board found that the unlicensed employeesin the deck department on the oceangoing tankers of the Companyoperating out of Pacific Coast ports constituted an appropriate unit,7The Regional Director reported that the unions submitted to her the following claims of representation,consisting of membership cards, application for membership cards, authorization cards,or petitions, bearingthe apparently genuine signatures of employees of the Company whose names appear on the Company'sLICENSED PERSONNELUnionNumber ofemployees in unitclaimedSignatures of employees inunit claimed on basis ofJune 30, 1941,pay rollAL O. A----------------------50---------------------------------29MM P------------------------18---------------------------------6.ME.B. A----------------------122 (oceangoingtankers) ________-___4 (bay vessels)--------------------10 (oceangoing tankers).4 (bay vessels).AC. A-------------------------5----------------------------------2.CT U------------------------5----------------------------------2.UNLICENSED PERSONNELS. U. P--------------------------15 (bayvessels) --------------------12 (bay vessels).S. I. U Engine Department.....61 --- ----------------------------42.S.I U Stewards' Department-__35--------------------------------26.I.B. U--------------------------26-- I-----------------------------8.8 SeeMatter of Tidewater Associated Oil Company,Associated Divisionand AssociatedSeamen's Association,29 N. L.It.B. 88.The N.M. U. was not a party to this proceeding. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDand on March 22, 1941, after an election, the Board certified theS.U. P.4 as the exclusive bargaining representative of the employeesin the unit which it had found appropriate.As noted below, theN. M. U. now seeks to combine in a single unit the unlicensed em-ployees in the deck department with the unlicensed employees in theengine and stewards' departments on the oceangoing tankers.Whileit appears from the statements of the Regional Director and the TrialExaminer that the N. M. U. represents a substantial number of em-ployees in the unit which it claims as appropriate, there is no show-ing by the N. M. U. that it represents a substantial number of em-ployees in the unit which the Board previously found appropriate.'We are of the opinion that, under these circumstances, no questionhas arisen concerning the representation of the unlicensed employeesin the deck department on the oceangoing tankers of the Companyoperating out of Pacific Coast ports, and we so find.We find that questions have arisen concerning the representationof employees of the Company and that such questions tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.IV. THE APPROPRIATE UNITSThis proceeding involves the licensed and the unlicensed personnelof the Company on (1) the oceangoing tankers operating out ofPacific Coast ports and (2) the bay vessels operating in San Fran-cisco Bay.None of the parties involved seeks to include together inthe same unit any of the licensed and unlicensed employees.A. The contentions of the parties1.Licensed employeesThe Company has on'its oceangoingtankers the followingclassesof licensed employees: (1) masters, (2)mates,(3) engineers, and4 30 N. L It. B. 5345The Regional Director reported that the N M. U. submitted to her 5 signed authorizationcards bearing the names of persons who appeared on the Company's pay roll of June 30.1941, as employees in the stewards' department on the oceangoing tankers, and 4 signedauthorization cards bearing the names of persons who appeared on the Company's payroll of June 30, 1941, as employees in the engine department on the oceangoing tankers ,and that there were 30 employees in the stewards' department and 55 employees in theengine department on the oceangoing tankers on this pay rollIt appears from the TrialExaminer's statement that the N M U. submitted to him 18 signed authorization cardsbearing the names of persons who appeared on the Company's pay roll of October 1, 1941,as employees in the unit claimed by the N M. U as appropriate, i. e. the unlicensedemployees in the deck, engine, and stewards' departments on the oceangoing tankers ; butit does not appear from this statement whether or not any of the employees represented bythe N. M. U. are unlicensed employees in the deck department on the oceangoing tankers.There were 149 unlicensed employees in the deck, engine, and stewards' departments onthe oceangoing tankers on the pay roll of October 1, 1941.The cards submitted to theTrial Examiner included all of the cards which had been submitted to the RegionalDirector. TIDE WATER ASSOCIATED OIL COMPANY589(4) radio operators.There are no radio operators on the bay vessels.There are, however, masters, mates, and engineers on the bay vessels,although not all of these vessels have a full complement of licensedemployees.The only licensed officers on the bay vessels involved inthis proceeding are the engineers.The A. L. 0. A. seeks a unit composed of all masters, mates, en-gineers, and radio operators on the oceangoing tankers. It admits tomembership the licensed personnel on both the oceangoing tankersand the bay vessels, but does not seek to include any of the licensedemployees on the bay vessels in the appropriate unit.The M. M. P. seeks a unit composed of the mates on the oceangoingtankers.It seeks to exclude the masters, although masters areeligible to membershipsThe M. E. B. A. seeks a unit composed of licensed engineers onboth the oceangoing tankers and the bay vessels.Both the A. C. A. and the C. T. U. seek a unit composed of radiooperators on the oceangoing tankers.The Company indicated a preference for separate units for thethree departments of the licensed personnel, i. e. deck, engine, andradio, and expressed a desire that masters should be included with themates in an appropriate unit. It also stated its position to be thatthe licensed employees on the oceangoing tankers should not beincluded in the same unit with the licensed employees on the bayvessels.2.Unlicensed employeesThe unlicensed employees on both the oceangoing tankers andthe bay vessels of the Company are divided into the following depart-ments: (1) deck, (2) engine, and (3) stewards'.The I. B. U. seeks a unit composed of all unlicensed employees onthe bay vessels of the Company in the deck, engine, and the stewards'departments.The N. M. U. seeks a unit composed of all unlicensed employeeson the oceangoing tankers of the Company in the deck, engine, andstewards' departments.The S. U. P. seeks a unit composed of the unlicensed employees inthe deck department on the bay vessels.As noted previously, theS.U. P. was certified by the Board on March 22, 1941, for a unitcomposed of the unlicensed employees in the deck department on theoceangoing tankers.7The S. U. P. contends that the unit previouslyAnother local of the National Organization Masters, Mates, and Pilots of America, notinvolved in this proceeding, has jurisdiction over the masters and mates on the bay-vessels,7 See footnotes 3 and 4,supra. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound appropriate by the Board should not be disturbed at thepresent time."The S. I. U. Engine Department seeks a unit composed of theunlicensed employees in the engine department on both the ocean-going tankers and the bay vessels.The S. I. U. Stewards' Department seeks a unit composed of theunlicensed employees in the stewards' department on both theoceangoing tankers and the bay vessels.The Company indicated a preference for separate units for thedifferent departments of the unlicensed personnel, and further statedthat it believed that the unlicensed employees on the oceangoingtankers should not be included in the same unit with the unlicensedemployees on the bay vessels.B. Bay vessels and/or oceangoing tankersThere is a marked difference between the oceangoing tankers andthe bay vessels with regard to working and living conditions andthe skill required on the part of both licensed and unlicensed em-ployees.The bay vessels are much smaller than the oceangoingtankers.As a general rule, the wages paid the licensed employeeson the bay vessels are lower than those paid the licensed employeeson the oceangoing tankers, while the wages paid the unlicensed em-ployees on the bay vessels are higher than those paid the unlicensedemployees on the oceangoing tankers.The bay vessels make com-paratively short trips between points in San Francisco Bay.As aresult the employees on these boats are able to spend a substantialamount of time at home. There is little interchange of personnelbetween the employees on the bay vessels and those on the oceangoingtankers.The crews on the bay vessels are much smaller than thoseon the oceangoing tankers, and the total number of employees onthe bay vessels is only a small fraction of the total number of em-ployees on the oceangoing tankers.The history of collective bar-gainingwithin the Company shows that negotiations with repre-sentatives of the employees on the bay vessels have always beenconducted separately from negotiations with representatives of theemployees on the oceangoing tankers.98As noted above, we have found that no question concerning the representation of theseemployees has arisen.9 InMatterof AssociatedOil CompanyandSailors Union of the Pacific,5 N. L. R.B. 893,the unlicensed deck personnel on tow barges and self-propelled motor boats of the Companyoperated on the Pacific Coast were excluded from a unit composed of the unlicensed deckpersonnel on oceangoing tankers of the Company operated on the same coast, under thecircumstances presented in that case,although the S. U. P. there claimed a unit consistingof all the unlicensed deck personnel on the tow barges, self-propelled motor boats, andoceangoing tankers. TIDE WATER ASSOCIATED OIL COMPANY591We are of the opinion that none of the bargaining units for eitherlicensed or unlicensed employees of the Company should includeemployees on the oceangoing tankers together with employees onthe bay vessels.C. Appropriate units for the licensed employees1.Oceangoing tankersAs noted previously, the A. L. O. A. would combine all licensedemployees on the oceangoing tankers in one unit, while the M. M. P.,theM. E. B. A., and the A. C. A. and C. T. U. seek separate unitsfor the deck, engine, and radio officers, respectively.Since 1935 the licensed officers on the oceangoing tankers of theCompany have been represented in bargaining negotiations with theCompany by the A. L. O. A.However, the Company has only recog-nized the A. L. O. A. for its own members and not as the exclusivebargaining representative of its licensed officers.There has been nowritten contract between the Company and the A. L. O. A.The record discloses no organization on the Pacific Coast, otherthan the A. L. O. A., which attempts to bargain for a unit composedof all licensed officers.Among steamship companies generally, thedeck, engine, and radio officers have each been represented in a sepa-rate unit:We have repeatedly held, in the light of the difference inqualifications, responsibilities, and duties between licensed deckofficers and licensed engineers, that each constitutes a separate appro-priate unit.10The same reasons which have led the Board to holdthat licensed deck officers and licensed engineers constitute separateunits are equally applicable to radio operators."-We are of theopinion that separate units for the licensed deck, engine, and radioofficers are appropriate in this proceeding.As indicated above, the M. M. P. seeks to exclude the masters fromthe unit of licensed deck officers.The A. L. O. A. would include them.The M. M. P. contends that masters should be excluded since they arethe direct representatives of the owner and are the persons in supremeauthority on board ship. It appears from the record that the masterhas the power to discipline and the power to hire and discharge em-ployees on his ship, but the. president of the A. L. O. A. testified thatthe master's power to hire and discharge unlicensed employees in thedeck department is no greater than that of the first mate or chiefofficer.Masters are eligible to membership in the M. M. P. as well as10 SeeMatterof A. H.Bull SteamshipCo. andBaltimore-Insular Line,Inc.andUnitedStates MerchantMarine Officers Association,Inc, Federal Labor Union#$9745, A. F. of L.,36 N. L.It. B. 99, and cases there cited.11 SeeMatter of TidewaterAssociatedOil CompanyandAmerican Radio Telegraphists'Association,5 N. L. It.B. 954. 592DECISIONSOF NATIONALLABORRELATIONS BOARDthe A. L. 0. A. The Regional Director's statement indicates thatmasters have requested the A. L. 0. A. to bargain collectively for them.It further appears that many of the licensed deck officers who ordinarilyserve as mates on the Company's vessels hold licenses as masters, andthat masters are frequently assigned temporarily to positions as mates,and vice versa.Although the masters are supervisory employees andrepresentatives of the management, their exclusion is not warranted,for the unit of licensed deck officers sought by the M. M. P. is composedentirely of supervisory employees with comparable skills, qualifications,duties, authority, responsibilities, and interests.In accordance withSur usual holding under such circumstances,12 we shall include mastersin the unit of licensed deck officers.13We find that (1) all licensed deck officers employed by the Companyon its oceangoing tankers operating out of Pacific Coast ports, includ-ing masters and mates; (2) all licensed engineers employed by theCompany on its oceangoing tankers operating out of Pacific Coastports; and (3) all licensed radio operators employed by the Companyon its oceangoing tankers operating out of Pacific Coast ports eachconstitute a unit appropriate for the purposes of collective bargaining.We further find that said units will insure to such employees of theCompany the full benefit of their right to self-organization and to col-lective bargaining and otherwise will effectuate the policies of the Act.2.Bay vesselsThe only licensed employees on the bay vessels involved in this pro-ceeding are the licensed engineers, and the only labor organizationwhich claims to represent them is the M. E. B. A., which seeks a bar-gaining unit composed of the licensed engineers on both the oceangoingtankers of the Company and its bay vessels operating in San FranciscoBay.We have held, as indicated above, that we will not combine withina single unit employees on both the oceangoing tankers and the bayvessels, and we have found that the licensed engineers on the ocean-going tankers constitute a unit appropriate for the purposes of col-lective bargaining.We find that all licensed engineers employed by'a SeeMatter of Seas Shipping CompanyandNational Organization Masters, Mates &Pilots of America, 8 N.L. R. B. 422, affirming 7 N. L R B. 873;Matter of Standard OilCompany of New JerseyandUnited Licensed Officers of the U. SA, 8 N. L R B 936;Matter of Tide Water Associated Oil CompanyandUnited Licensed Officers of the U. S. A.,9 N. L. R. B. 823;Matter of Jones & Laughlin Steel CorporationandNational OrganizationMasters, Mates & Pilots of America, Local No 25, 37 N. LR. B 366, and cases there cited13The M M. P. seeks to exclude F. W. Rosvally on the ground that he is a relief masterThe A. L 0. A. seeks to include him. The M. M P. is willing to include relief mates in theappropriate unit of licensed deck officers sought by it.As noted previously, we have heldthatmasters should be included within the appropriate unit of licensed deck officersUnder the circumstances, we believe that Rosvally should be included in the unit as amaster.Similarly, we are of the opinion that H. Ruf, a relief engineer, should be includedto the unit of licensed engineers as a licensed engineer TIDEWATER ASSOCIATED OIL COMPANY593the Company on its bay vessels operating in San Francisco Bay con-stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to such employees of the Company thefull benefit of their right to self-organization and to collective bar-gaining and otherwise will effectuate the policies of the Act.D. Appropriate units for the unlicensed employeesThe unlicensed personnel on board both oceangoing tankers andbay vessels has been traditionally composed of three separate depart-ments, i. e. the deck, engin3, and stewards' departments.The unli-censed members of the deck department are the boatswains, able-bodied seamen, and ordinary seamen.Their function is to assist inthe navigation and upkeep of the ship. The unlicensed personnel ofthe engine department (pumpmen, oilers, firemen, and wipers) main-tain the ship's machinery and other moving parts, while the unlicensedpersonnel of the stewards' department (stewards, cooks, messmen, andmessboys) prepare and cook the food eaten aboard the ship, and cleanand otherwise maintain the living quarters of the entire crew.Thework of each department requires a different and special skill, trainingand ability.On the other hand, the interests of the members of allthree departments are closely interrelated and to a large extent inter-dependent.The coordination of all three departments is necessary forthe proper operation of a vessel.The members of each departmentlive, eat, and work on the same ship and under similar conditions. Sofar as the Company's operations on the Pacific Coast are concerned,the bargaining unit for unlicensed employees has traditionally beenthe departmental unit."The history of collective bargaining withinthe steamship industry generally on the Pacific Coast shows that thebargaining unit has usually been the departmental unit 15As indicated above, we are of the opinion that employees on theoceangoing tankers should not be combined in any bargaining unitwith employees on the bay vessels.We shall, therefore, discuss thequestion of an appropriate unit for the unlicensed employees on theoceangoing tankers separately from the question of an appropriateunit for the unlicensed employees on the bay vessels.1.Oceangoing tankersSince we have held that no question has arisen concerning the repre-sentation of the unlicensed employees in the deck department on the14 SeeMatterof AssociatedOil CompanyandSailors Union of the Pacific,5 N. L R. B.893.Matter of General Petroleum Corp. of Calif.andPacific Coast Marine Firemen, Oilers,lVateitendeis & Wipers Assn.,5 N. L It. B 982;Matter of Tidewater Associated Oil Com-pany,Associated DivisionandAssociated Seamen's Association,29 N. L R B 105.15 SeeMatter of Union Oil Company of CaliforniaandNationalMaritime Union ofAmerica,37N. L. It. B 227.438861-42-vol. 38--39 594-DECISIONSOF NATIONALLABOR RELATIONS BOARDoceangoing tankers of the Company, we shall not direct that an elec-tion be held among these employees.With respect to the unlicensedemployees in the engine and stewards' departments, we find that theymight properly constitute separate departmental bargaining units, ascontended by the S. I. U. Engine Department and the S. I. U. Stewards'Department, or that they might function as parts of a single unitcomprising both departments.Under these circumstances, we believethat the desires of these employees themselves are the chief factor tobe considered in determining whether they shall constitute separateunits or become parts of a larger unit 16 To ascertain the desires ofthe employees, we shall direct elections (1) among the unlicensed em-ployees in the engine department on the oceangoing tankers of theCompany operating out of Pacific Coast ports, to determine whetherthey desire to be represented by the N. M. U., the S. I. U. - EngineDepartment, or by neither, and (2) among the unlicensed employeesin the stewards' department on the oceangoing tankers of the Com-pany operating out of Pacific Coast ports, to determine whether theydesire to be represented by the N. M. U., the S. I. U. Stewards' Depart-ment or by neither.No final determination of the unit or units ap-propriate for the purposes of collective bargaining will be made pend-ing the results of the elections.We shall certify the union which isdesignated by a majority of the employees within each election unitas exclusive representative thereof.However, if the N. M. U. shouldwin both of the elections, we shall find that the employees in both de-partments constitute a single appropriate unit, and we shall certifythe N. M. U. as the exclusive representative thereof.2.Bay vesselsWith respect to the unlicensed employees in the deck,engine, andstewards' departments on the bay vessels operating in San FranciscoBay, we find that they might properly constitute separate depart-mental bargaining units, as contended by the S. U. P., the S. I. U.Engine Department, and the S. I. U. Stewards' Department, or thatthey might function as parts of a single unit comprising all threedepartments, as contended by the I. B. U.Under these circum-stances, we believe that the desires of these employees themselves arethe chief factor to be considered in determining whether they shallconstitute separate units or become parts of a larger unit 17Toascertainthe desires of the employees, we shall direct elections (1)among the unlicensed employees in the deck department on the bay'0 SeeMatter of The Globe Machine and Stamping Co.andMetalPolishersUnion, LocalNo. 8; International Association of Machinists, District No. 54; Federal Labor Union18788,andUnited Automobile Workers of America,3 N. L. R. B. 294;Matter of Union Oil Companyof CaliforniaandNational Maritime Uns.on of America,37 N. L. R. B. 227.11 See cases citedin footnote16,supra. TIDEWATER ASSOCIATED OIL COMPANY595vessels of the Company operating in San Francisco Bay, to de-termine whether they desire to be represented by the I. B. U., theS.U. P., or by neither; (2) among the unlicensed employees in theengine department on the bay vessels of the Company operating inSan Francisco Bay, to determine whether they desire to be repre-sented by the I. B. U., the S. I. U. Engine Department, or by neither;and (3) among the unlicensed employees in the stewards' departmenton the bay vessels of the Company operating in San Francisco Bay,to determine whether they desire to be represented by the I. B. U.,the S. I. U. Stewards' Department, or by neither.No final de-termination of the unit or units appropriate for the purposes of col-lective bargaining will be made pending the -results of the elections.We shall certify the union which is designated by a majority of theemployees within each election unit as exclusive representativethereof.However, if the I. B. U. should win two or three of theelection units, we shall combine those units in which it has been suc-cessful and certify the I. B. U. as exclusive representative thereof.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the repre-sentation of the Company's employees can best be resolved by meansof elections by secret ballot.We shall direct that such elections beheld.On October 25, 1941, the Board, on the basis of charges filedby the N. M. U., the M. M. P., the I. B. U., and the M. E. B. A.,issued a consolidated complaint against the Company,allegingthat it had refused toissue passesto the chargingunions andat the same time had issued passes to the A. L. O. A., the S. U. P.,and the S. I. U. in violation of Section 8 (1) of the Act.,, OilNovember 26, 1941, the Board approved a stipulation providing fora settlement of these cases, which had been signed by the Board'sattorney, the Company, and all the labor organizations involvedin the cases with the exception of the N. M. U. and the I. B. U.The stipulation provides,inter alit,that, if the Board orderselections, "said elections shall be commenced not later than Febru-ary 1, 1942, or such earlier date as the Board may order.71°TheN.M. U. and the I. B. U. are opposed to that portion of the's See footnote 1,supra.'A The stipulation also provides that the Company will not grant passes to any labororganization,and will withdraw all passes which it has previously issued, for a period oftime commencing with the date of approval of the stipulation by the Board and continuinguntil the termination of any elections which may be ordered by the Board in the presentproceedings.It is further provided that the period of time during which the stipulationshall be effective shall terminate on February 1, 1942, unless elections have been ordered onor before that date, and that said period shall terminate immediately if and when theBoard makes an order denying such elections. 596DECISIONS OF NATIONAL LABOR RELATION'SI BOARDstipulationwhich provides that elections shall be commenced notlater than February 1, 1942, and insist that any elections orderedby the Board should be postponed to a later date.None of theparties other than the N. M. U. and the I. B. U. has any objection toan immediate election.We are of the opinion that the electionsshould be conducted as soon as possible, but commencing not laterthan February 1, 1942, and we shall so direct.At the hearing it was agreed by all parties that persons who areemployed at the time when a vessel is posted with a notice of election,and who are still employed at the time of the voting among the em-ployees on that vessel, shall be eligible to vote, provided that employeeson vacation with pay at the time of the voting shall be permitted tocast their ballots at the Regional Office of the Board upon their return.It was further agreed that all parties to this proceeding should be noti-fied by the Company of those employees who are on vacation at thetime of the holding of the elections.The parties also agreed thatnotices of election, together with a list of the employees eligible tovote, should be posted on each vesselin someport at least 48 hoursbefore the voting takes place.We hereby adopt these agreements forthe purposes of the, elections 20We shall direct that these elections be conductedas soon aspossible,but commencing not later than February 1, 1942, under the directionand supervision of the Regional Director for the Twentieth Region(San Francisco, California) who shall determine in her discretion theexact time, place, and procedure for posting notices of election andfor balloting on each vessel, provided, however, that each vessel shallbe posted with a notice of election, a sample ballot, a list of employeeseligible to vote, and a notice of the time and place where ballotingwill be conducted, at some port at least 48 hours before the ballotingtakes place.Upon the basis of the above findings of fact and upon the entirerecord in the case, the, Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Tide Water Associated Oil Company, SanFrancisco, California, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.20 The parties also agreed,and we find,that employees on the oceangoing tanker, TydolNo. 2, which belongs regularly to the Eastern or Tide Water Division of the Company,but has been operating with the Associated or Western Division of the Company since aboutJuly 1941, and on the oceangoing tanker, Frank G. Drum, which operates regularly out ofPacific Coast ports, but since about July 1941 has been operating in the British pool serviceon the Atlantic Coast, should be eligible to vote in the electionsThe Company anticipatedat the time of the hearing that the Frank G Drum would soon return to the Pacific Coast,and in that event the Tydol No. 2 was expected to return to the East Coast. TIDE WATER ASSOCIATED OIL COMPANY5972.No question affecting commerce has arisen concerning the repre-sentation of the unlicensed employees of Tide Water Associated OilCompany, San Francisco, California, in the deck department on itsoceangoing tankers operating out of Pacific Coast ports, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.3.All licensed deck officers employed by the Company on its ocean -going tankers operating out of Pacific Coast ports, including mastersand mates, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.4.All licensed engineers employed by the Company on its ocean-going tankers operating out of Pacific Coast ports constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.5.All licensed radio operators employed by the Company on itsoceangoing tankers operating out of Pacific Coast ports constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.6.All licensed engineers employed by the Company on its bay vesselsoperating in San Francisco Bay constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Tide Water Associated Oil Company, San Francisco, California,elections by secret ballot shall be conducted as soon as possible, butcommencing not later than February 1, 1942, in conformity with therules set forth in Section V above for the conduct of the elections, underthe direction and supervision of the Regional Director for the Twen-tiethRegion, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among the employees of Tide Water AssociatedOil Company, San Francisco, California, within the nine groups de-scribed below, who are employed by the Company at the time thenotices of elections are posted and are still employed at the time theelections are held, including those who do not work at these respective 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDtimes because they are ill or on vacation or in the active military serviceor training of the United States or temporarily laid off :(a)All licensed deck officers employed by the Company on itsoceangoing tankers operating out of Pacific Coast ports, includingmasters and mates, to determine whether they desire to be representedfor the purposes of collective bargaining by Associated LicensedOfficers Ass'n., unaffiliated, or by National Organization Masters, Matesand Pilots of America, West Coast Local 90, affiliated with the Ameri-can Federation of Labor, or by neither;(b)All licensed engineers employed by the Company on its ocean-going tankers operating out of Pacific Coast ports, to determinewhether they desire to be represented for the purposes of collectivebargaining by Associated Licensed Officers Ass'n., unaffiliated, or byNational Marine Engineers' Beneficial Association, affiliated with theCongress of Industrial Organizations, or by neither;(c)All licensed radio operators employed by the Company on itsoceangoing tankers operating out of Pacific Coast ports, to determinewhether they desire to be represented for the purposes of collectivebargaining by Associated -Licensed Officers Ass'n., unaffiliated, byMarine Division, Commercial Telegraphers Union, affiliated with theAmerican Federation of Labor, by American Communications Asso-ciation,Marine Division, affiliated with the Congress of IndustrialOrganizations, or by none of these three organizations;(d)All licensed engineers employed by the Company on its bayvessels operating in San Francisco Bay, to determine whether or notthey desire to be represented for the purposes of collective bargainingby National Marine Engineers' Beneficial Association, affiliated withthe Congress of Industrial Organizations;(e)All unlicensed employees in the engine department on the ocean-going tankers of the Company operating out of Pacific Coast ports,to determine whether they desire to be represented for the purposesof collective bargaining by Seafarers International Union of NorthAmerica-Pacific District, Engine Department, affiliated with theAmerican Federation of Labor, or by National Maritime Union ofAmerica, affiliated with the Congress of Industrial Organizations, orby neither;(f)All unlicensed employees in the steward's department on theoceangoing tankers of the Company operating out of Pacific Coastports, to determine whether they desire to be represented for thepurposes of collective bargaining by Seafarers International Unionof North America-Pacific District, Stewards' Department, affiliatedwith the American Federation of Labor, or by National MaritimeUnion of America, affiliated with the Congress of Industrial Organiza-tions, or by neither; TIDE WATER ASSOCIATED OIL COMPANY599(g)All unlicensed employees in the deck department on the bayvessels of the Company operating in San Francisco Bay, to determinewhether they desire to be represented for the purposes of collectivebargaining by Sailors' Union of the Pacific, affiliated with the Sea-farers International Union of North America, or by Inland Boatmen'sUnion of the Pacific, San Francisco Division, affiliated with the Con-gress of Industrial Organizations, or by neither;(h)All unlicensed employees in the engine department on the bayvessels of the Company operating in San Francisco Bay, to determinewhether they desire to be represented for the purposes of collectivebargaining by Seafarers International Union of North America-Pacific District, Engine Department, affiliated with the AmericanFederation of Labor, or by Inland Boatmen's Union of the Pacific,San Francisco Division, affiliated with the Congress of IndustrialOrganizations, or by neither;(i)All unlicensed employees in the stewards' department on thebay vessels of the Company operating in San Francisco Bay, to deter-mine whether they desire to be represented for the,purposes of col-lectivebargaining by Seafarers International Union of NorthAmerica-Pacific District, Stewards' Department, affiliated with theAmerican Federation of Labor, or by Inland Boatmen's Union of thePacific, San Francisco Division, affiliated with the Congress of In-dustrial Organizations, or by neither. In the Matter of TIDE WATER ASSOCIATED OIL COMPANYandASSOCIATEDLICENSED OFFICERS ASSN.In the Matter of TIDE WATER ASSOCIATED OIL COMPANYandSEAFARERSINTERNATIONALUNION OF NORTH AMERICA-PACIFIC DISTRICT,ENGINE DEPARTMENTIn the Matter ofTIDE WATER ASSOCIATED OIL COMPANYandSEAFARERSINTERNATIONALUNION OF NORTH AMERICA-PACIFIC DISTRICT,STEWARDS' DEPARTMENTIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandSAILORS'UNION OF THE PACIFICIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandNATIONALMARINE ENGINEERS'BENEFICIAL ASSOCIATIONIn the Matter of TIDE WATER ASSOCIATED OIL COMPANYandNATIONALMARITIMEUNION OF AMERICACases Nos.R-3313toR-3318 inclusive,respectivelyAMENDMENT TO DECISIONANDDIRECTION OF ELECTIONSFebruary ^0, 194,"'On January 27, 1942, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections in theabove-entitled proceeding.'Thereafter National Maritime Union ofAmerica advised the Regional Director that it desired its name notto appear on the ballot and that it desired to withdraw from the elec-tions.The Board hereby amends: (1) group (e) of Direction ofElections by striking therefrom the words "or by National MaritimeUnion of America, affiliated with the Congress of Industrial Organ-izations,or by neither," and by inserting after the word "whether"the words "or not"; and (2) group (f) of Direction of Elections by138 N. L. R B. 582.38 N. L. R. B., No. 120a.600 TIDE WATER ASSOCIATED Ott COMPANY601striking therefrom the words "or by National Maritime Union ofAmerica, affiliated with the Congress of Industrial Organizations, orby neither," and by inserting after the word "whether" the words"or not."CHAIRMAN MILLIs took no part in the consideration of the aboveAmendment to Certification of Representatives.